Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 1 of 21 PageID #: 1389




   UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF NEW YORK

                                                       X
    Nora Monaco,

               Plaintiff,                                   Case No. 1:18-cv-00372-AMD-RML

    v.                                                      DEFENDANTS’ MEMORANDUM
                                                            OF LAW IN SUPPORT OF
    DXC Technology and Computer                             MOTION FOR SUMMARY
    Sciences Corporation,                                   JUDGMENT

               Defendants.                                        Filed and served on March 22, 2021
               ------------------------------------------------ X
     -
          -
              NOW COME Defendants, Computer Sciences Corporation (“CSC”) and DXC Technology
   Company (“DXC”) (collectively “Defendants”), by and through undersigned counsel, who hereby
   submit the following Memorandum of Law in Support of Motion for Summary Judgment.

                                                 Introduction

              This case arises out of a claim by Plaintiff, Nora Monaco (“Plaintiff” or Monaco”), that

   Defendants violated the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., by

   terminating her employment in January 2017 as part of a legitimate workforce reduction.

   Specifically, Plaintiff claims Defendants unlawfully retaliated against her for taking medical

   leave pursuant to the FMLA. [ECF 1 at ¶ 2.] Plaintiff's FMLA retaliation claim must be

   dismissed because no reasonable juror could find in her favor.

              Indeed, there is no evidence in the record from which to conclude that Plaintiff was

   employed by Defendant DXC such that liability could be imputed upon it for any alleged violations

   of the FMLA. Further, Plaintiff cannot demonstrate that CSC terminated her employment in

   retaliation for taking FMLA leave. Instead, the undisputed evidence shows that CSC initiated a

   headcount reduction that resulted in Plaintiff’s layoff in January 2017 and made its selection based
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 2 of 21 PageID #: 1390




   upon legitimate business reasons wholly unrelated to Plaintiff’s use of FMLA leave from late

   June to late September in 2014, 2015, and/or 2016. Finally, even if Plaintiff has a cognizable

   claim under the FMLA, and she does not, she has failed to meet her duty to mitigate her

   economic damages.

                            Summary of the Undisputed Material Facts

          Defendants incorporate by reference the facts set forth in their Rule 56.1 Statement of

   Undisputed Material Facts (“UF”) and summarize said facts below.

          In April 2000 CSC, an IT services company, entered into an agreement with AT&T to

   outsource a number of AT&T’s directorates, or business verticals, including AT&T’s Consumer

   Billing Systems directorate (hereinafter referred to as the “Account”). (See Undisputed Facts

   (“UF”) attached as Exhibit A, Nos. 1, 5.) Pursuant to the outsourcing agreement, CSC has been

   required to reduce the costs on the Account on an annual basis starting in 2001. (UF Nos. 6, 8.)

          Prior to the outsourcing agreement, Joseph Zipp (“Zipp”) was a district manager for AT&T

   within the Consumer Billing Systems directorate. (UF 11.) Effective April 29, 2000, Zipp became an

   employee of CSC. (Id.) Like Zipp, Plaintiff transitioned to CSC from AT&T in 2000 in connection

   with the outsourcing agreement, and she continued in her role as a computer programmer supporting

   the Account. (UF 13, 17.) Plaintiff has known Zipp for 30 years and started reporting to him at CSC

   in 2002 after Zipp assumed the managerial responsibilities over her group. (UF 19.) Plaintiff

   primarily worked from home during her employment with CSC. (UF 22.)

          During her employment, Plaintiff took FMLA leave on four (4) separate occasions: in

   2008 following the birth of her children and from late-June through late-September in 2014, 2015

   and 2016 to care for her mother at her vacation home in the Catskills. (UF Nos. 34, 38, 46, 50.)

   CSC approved each of these periods of leave and returned Plaintiff to the same job she held at the



                                                   2
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 3 of 21 PageID #: 1391



   conclusion of each of leave period. (Id.; UF Nos. 44, 49, 53.) While she was on leave in the

   summers of 2014, 2015, and 2016, Zipp assigned Plaintiff’s job responsibilities to other employees

   with similar skill sets or knowledge of her applications and responsibilities. (UF Nos. 43, 48, 52.)

           In January 2017, Zipp’s manager informed him that the business needed to reduce the

   headcount of his group by two employees and identified Plaintiff and one other employee to be

   laid off.1 (UF 54.) While Zipp considered Plaintiff to be a solid performer, he also considered

   everyone else in his group to be top performers as they were last few remaining legacy AT&T

   employees. (UF 57.) Nevertheless, Zipp was required to select two people for release. Zipp

   believed that Plaintiff’s release would have the least impact to the account because her

   responsibilities could be divided among the remaining team members. (Id.) Zipp did not consider

   Plaintiff’s use of FMLA in confirming her selection for layoff. (UF 60.) In addition, Zipp

   retained an employee who had taken FMLA leave approximately one year before the January

   2017 workforce reduction. (UF 68.)

           Immediately prior to her layoff, Plaintiff applied for two other positions within CSC with

   Zipp’s assistance. (UF 69.) Following her layoff, Plaintiff applied for only six (6) positions

   thereafter (all in 2017); however, she rejected the sole job offered to her and has not worked for

   any other employer since her layoff in January 2017. (UF 70-72.)

           Prior to April 1, 2017, CSC was an independent, publicly traded company. On April 1,

   2017, CSC merged with and into a wholly owned subsidiary of DXC Technology Company, a new

   independent, publicly traded company. As a result of the merger, CSC is now a direct wholly




   1          When the need to reduce costs required CSC to release employees under Zipp, his manager would request
   that he rank his direct reports. The criteria Zipp used to rank his reports included performance, criticality to the
   business, and job skills. Zipp’s management team would then decide how many individuals from his group were
   going to be released and inform him of the individuals selected. [Add cite]

                                                            3
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 4 of 21 PageID #: 1392



   owned subsidiary of DXC Technology Company. (See Declaration of Ira Katz (“Katz Decl.”) at ¶

   3; see also Corporate Disclosure Statement, ECF 10.)

                                             Legal Argument

           Plaintiff brought this litigation against CSC and CSC’s parent company, DXC Technology

   Company, alleging that her separation from CSC in January 2017 was in retaliation for exercising

   her rights under the FMLA. Based on the above undisputed facts, however, Defendants assert that

   Plaintiff cannot establish her claim of FMLA retaliation. As a preliminary matter, Plaintiff cannot

   establish that DXC is liable for any of the conduct alleged in her Complaint as DXC was never her

   employer. Additionally, Plaintiff cannot demonstrate a prima facie case of FMLA retaliation

   against CSC as she cannot demonstrate that her separation occurred under circumstances giving

   rise to an inference of retaliatory intent. Further, even if Plaintiff could establish a prima facie case

   (which she cannot), CSC has established a non-retaliatory reason for its actions as Plaintiff was

   selected for layoff in a legitimate cost reduction exercise, and Plaintiff cannot show that CSC’s

   proffered explanation is pretextual. Finally, Defendants assert that Plaintiff failed to mitigate her

   alleged damages following her separation from CSC as she undertook no reasonable efforts to find

   comparable employment.

       A. Summary Judgment Standard

           Summary judgment may be granted when the parties’ sworn submissions show “there is no

   genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett 477 U.S. 317, 322-23 (1986); Viola v.

   Phillips Med. Sys. of N. Am., 42 F.3d 712, 716 (2d Cir. 1994). In opposing a summary judgment

   motion, the non-moving party cannot rely on allegations or denials in her own pleading, but rather

   must produce materials that set forth a genuinely disputed issue of material fact. Gottlieb v. County



                                                      4
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 5 of 21 PageID #: 1393




   of Orange, N.Y., 84 F.3d 511, 518 (2d Cir. 1996); Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir.

   1996). “The mere existence of a scintilla of evidence in support of the plaintiff's position will be

   insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

          In considering a summary judgment motion, the Court should consider the burden of

   proof necessary to support liability, as well as the underlying standards. Id. at 254-55. “[W]here

   the nonmovant will bear the ultimate burden of proof at trial on an issue, the moving party’s

   burden under Rule 56 will be satisfied if he can point to an absence of evidence to support an

   essential element of the nonmoving party's claim.” Brady v. Town of Colchester, 863 F.2d 205,

   210-11 (2d Cir. 1988).

          Here, Plaintiff cannot sustain an FMLA retaliation claim because the uncontroverted

   evidence reveals that Plaintiff's layoff was caused not by her medical leave, but was instead the

   result of a necessary cost reduction measure that reduced the headcount of Zipp’s group by two

   individuals, and Plaintiff’s work was more easily distributed among remaining employees than

   others. Finally, even if Plaintiff has a cognizable claim under the FMLA, she cannot direct the

   Court to any evidence that she met her duty to mitigate her economic damages. Accordingly,

   Defendants are entitled to summary judgment dismissing Plaintiff's Complaint in its entirety.

      B. Plaintiff Cannot Assert a Viable FMLA Claim against DXC because DXC Was Not
         Her Employer.

          The FMLA grants to eligible employees the right to “a total of 12 workweeks of leave

   during any 12–month period” due to a serious health condition of a family member that prevents

   the employee from performing her work functions. See 29 U.S.C. § 2612(a)(1); McGuiness v. E.

   W. Indus., 857 F. Supp. 2d 259, 264 (E.D.N.Y. 2012) (Wexler, J.). The FMLA also prohibits

   retaliation against employees who exercise their rights under the FMLA. Id. “‘It is a general


                                                    5
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 6 of 21 PageID #: 1394



   principal [sic] of corporate law deeply ingrained in our economic and legal systems that a parent

   corporation (so-called because of control through ownership of another corporation's stock) is not

   liable for the acts of its subsidiaries.’”2 Pacho v. Enter. Rent–A–Car Co., 572 F.Supp.2d 341, 351

   (S.D.N.Y.2008) (quoting United States v. Bestfoods, 524 U.S. 51, 61, 118 S.Ct. 1876, 141

   L.Ed.2d 43 (1998)); Analect LLC v. Fifth Third Bancorp, 636 F. Supp. 2d 181, 192 (E.D.N.Y.

   2008) (Bianco, J.), aff'd, 380 F. App'x 54 (2d Cir. 2010).

           While liability may attach to a parent company in certain circumstances, the burden is high

   on the plaintiff to pierce the corporate veil. In the employment context, the plaintiff must

   demonstrate that there are “sufficient indicia of an interrelationship between the immediate

   corporate employer and the affiliated corporation to justify the belief on the part of an aggrieved

   employee that the affiliated corporation is jointly responsible for the acts of the immediate

   employer.” Herman v. Blockbuster Entertainment Group, 18 F.Supp.2d 304, 308 (S.D.N.Y.1998)

   (Lowe, J.) (quoting Armbruster v. Quinn, 711 F.2d 1332, 1337 (6th Cir.1983)), aff'd 182 F.3d 899

   (2d Cir.1999), cert. denied, 528 U.S. 1020, 120 S.Ct. 529, 145 L.Ed.2d 409 (1999). The Second

   Circuit has identified the following factors that courts should use in evaluating whether a parent

   corporation is sufficiently related to the subsidiary employer such that liability would flow to the

   partent are related in such a manner are “(1) interrelation of operations, (2) centralized control of

   labor relations, (3) common management, and (4) common ownership or financial control.”

   Gagliardi v. Universal Outdoor Holdings, Inc., 137 F. Supp. 2d 374, 378 (S.D.N.Y. 2001) quoting

   Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1240 (2d Cir.1995)).



   2          In fact, under New York law, and as the Second Circuit has recognized, a plaintiff must demonstrate one of
   the following two exceptional circumstances in order to pierce the corporate veil and permit liability of the parents
   on behalf of its subsidiary: “ ‘(i) that the owner exercised complete domination over the corporation with respect to
   the transaction at issue; and (ii) that such domination was used to commit a fraud or wrong that injured the party
   seeking to pierce the veil.’ ” Parnell v. Tremont Capital Mgmt., Corp., 280 Fed.Appx. 76, 77–78 (2d Cir.2008)
   (quoting Am. Fuel Corp. v. Utah Energy Dev. Co., 122 F.3d 130, 134 (2d Cir.1997)).

                                                            6
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 7 of 21 PageID #: 1395



          Here, Plaintiff cannot establish that she was employed by DXC, and even admits that fact

   is undisputed. (UF 15.) Moreover, there is no record evidence that CSC and DXC maintain

   interrelated operations, central control of labor relations, common management, and/or common

   ownership or financial control. Indeed, prior to April 1, 2017, CSC was an independent, publicly

   traded company. (UF 2.) On April 1, 2017, CSC merged with and into a wholly owned subsidiary

   of DXC Technology, a new independent, publicly traded company. (Id.) As a result of the

   merger, CSC is now a direct, wholly owned subsidiary of DXC Technology Company. (Id.) As

   Plaintiff was separated before DXC’s was even in existence, her claims against DXC should be

   dismissed on this basis as a matter of law. See Guzman v. News Corp., 2013 WL 5807058 at *8

   (S.D.N.Y. Oct. 28, 2013) (finding that a parent company is not ordinarily liable for the

   employment discrimination of its subsidiary).

      C. Plaintiff Cannot Meet Her Burden of Proof on Her FMLA Retaliation Claim as to
         CSC.

          The Second Circuit has recognized two distinct FMLA causes of action – interference

   claims based upon § 2615(a)(1), and retaliation claims based upon § 2615(a)(2) and § 2615(b).

   Potenza v. City of New York, 365 F.3d 165, 167–68 (2d Cir. 2004); Wanamaker, 899 F.Supp.2d

   at 204. Unlike interference claims, retaliation claims require a determination as to whether the

   employer had a retaliatory or discriminatory intent. Reid–Falcone v. Luzerne Cnty. Cmty. Coll.,

   No. 3:CV–02–1818, 2005 WL 1527792, at *4, 9 (M.D.Pa. June 28, 2005). Thus, to establish a

   retaliation claim under the FMLA, a plaintiff must show that she was punished for exercising her

   rights under the FMLA. Hill v. New York City Hous. Auth., 220 F. Supp. 3d 499, 507-08

   (S.D.N.Y. 2016).

          At the summary judgment stage, FMLA retaliation claims are analyzed under the

   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973),


                                                   7
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 8 of 21 PageID #: 1396



   burden-shifting framework. Potenza, 365 F.3d at 168; Weichman v. Chubb & Son, 552 F.Supp.2d

   271, 289 (D.Conn.2008). Plaintiff must first make out a prima facie case of retaliation by

   showing (1) that she exercised rights protected under the FMLA; (2) that she was qualified for

   the position: (3) that she suffered a material adverse employment action by her employer; and (4)

   that the adverse employment action occurred under circumstances giving rise to an inference of

   retaliatory intent. Donnelly v. Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 147 (2d Cir.

   2012) (internal quotation marks omitted); Potenza, 365 F.3d at 168.

          If Plaintiff puts forth sufficient evidence to establish a prima facie case, the burden shifts to

   Defendants to articulate a legitimate, non-retaliatory reason for the adverse employment action. Id.

   Defendants’ burden is one of production, not persuasion, and it involves no credibility assessment.

   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. at 142, 120 S.Ct. 2097 (internal citations and

   quotation marks omitted). Defendants must merely set forth, through admissible evidence, “reasons

   for [their] actions which, if believed by the trier of fact, would support a finding that unlawful

   discrimination was not the cause of the employment action.” St. Mary's Honor Ctr. v. Hicks, 509

   U.S. 502, 507, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993) (emphasis in original). If Defendants meet

   that burden of production, Plaintiff must establish by a preponderance of the evidence that

   Defendants’ stated reason was pretextual. Serby v. New York City Dept. of Educ., 526 Fed.Appx.

   132, 134 (2d Cir. 2013); Wanamaker, 899 F.Supp.2d at 207.

          Here, Plaintiff’s only claim in this case is that she believes her termination was unfair. (Pl.

   Dep. at 155-56.) However, Plaintiff cannot establish a prima facie case that her termination was

   retaliatory because the record is devoid of any evidence that would suggest – much less establish –

   that her release in a workforce reduction was driven by retaliatory intent. Further, even if Plaintiff

   could establish a prima facie case (which she cannot), CSC has established a non-retaliatory reason



                                                     8
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 9 of 21 PageID #: 1397



   for its action: Plaintiff was selected for layoff in a legitimate cost reduction exercise because she

   was one of the lowest rated employees under Zipp and her work was more easily distributed to

   others employees. Finally, Plaintiff cannot show that CSC’s proffered explanation is pretextual.

           1. Plaintiff Cannot Establish that Her Separation Occurred under Circumstances
               Giving Rise to an Inference of Retaliatory Intent.

           To establish that the adverse employment action occurred under circumstances giving rise to

   an inference of retaliatory intent, Plaintiff must provide a basis for a jury to conclude that “‘a causal

   connection [exists] between the plaintiff’s protected activity and the adverse action taken by the

   employer.’” Donnelly, 691 F.3d at 152 (quoting Mack v. Otis Elevator Co., 326 F.3d 116, 129 (2d

   Cir. 2003)). As this Court has recognized, an inference of retaliation can be established: “(1) directly

   through evidence of retaliatory animus directed against the plaintiff by the defendant; or (2)

   indirectly either by (a) showing that the protected activity was followed closely by discriminatory

   treatment, or (b) through other circumstantial evidence such as disparate treatment of fellow

   employees who engaged in similar conduct.” Williams v. Cty. of Nassau, No. 15-CV-7098, 2019

   WL 2270518, at *11 (E.D.N.Y. May 28, 2019) (Hurley, J.) (internal citations omitted).

           Because Plaintiff has no direct evidence of retaliatory animus, she must establish a causal

   nexus through either temporal proximity or disparate treatment. Plaintiff can establish neither,

   and for that reason alone, her FMLA retaliation claim must be dismissed.

               a. There Is No Evidence of a Retaliatory Animus Directed Against Plaintiff.

           As an initial matter, the evidence presented by Plaintiff in support of her claim that CSC

   retaliated against her for exercising her rights under the FMLA is “simply incompatible with an

   inference of retaliatory intent.” Alexander v. Bd. of Educ. of City Sch. Dist. of City of New York, 107

   F. Supp. 3d 323, 331 (S.D.N.Y. 2015), aff'd sub nom. Alexander v. The Bd. of Educ. of City of New

   York, 648 F. App'x 118 (2d Cir. 2016) (quoting Washington v. Acorda Therapeutics, Inc., No.


                                                       9
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 10 of 21 PageID #: 1398




   11 CV 5085 VB, 2014 WL 4467820, at *13 (S.D.N.Y. Aug. 28, 2014)). In her deposition,

   Plaintiff claimed Zipp’s retaliatory intent is evidenced by a series of messages from him while

   she was out on leave in 2015 and 2016. However, Plaintiff was unable to identify any statements

   or other evidence which directly linked her FMLA leave with her termination. Rather, Plaintiff

   testified that she informed Zipp that he could contact her while she was out on leave if necessary,

   and over the course of her three periods of leave in 2014, 2015 and 2016, Zipp reached out to her

   approximately ten (10) times.3 At no point was Plaintiff required to perform any substantive work

   while on leave, and she was always returned to the same position at the expiration of her periods

   of leave. (UF 34, 38, 44, 46, 49, 50, 53.)

            Additionally, there is no admissible record evidence that Zipp, or anyone else from CSC,

   ever mentioned Plaintiff’s use of FMLA in connection with the decision to separate her

   employment. Tomassi v. Insignia Fin. Group, Inc., 478 F.3d 111, 115 (2d Cir. 2007) (“the more

   remote and oblique the remarks are in relation to the employer's adverse action, the less they prove

   that the action was motivated by discrimination”). On the contrary, the record evidence actually

   reveals the absence of a retaliatory intent considering that Plaintiff took a total of four (4) periods

   of FMLA leave (2008, 2014, 2015, and 2016) while under Zipp’s supervision, and CSC approved

   each of these periods of leave and returned Plaintiff to the same job she held at the conclusion of

   each leave period. (UF Nos. 34, 38, 44, 46, 49-50, 53.) See Kim v. Goldberg, Weprin, Finkel




   3        See, e.g., Pl. Dep. at 142 (noting that Exhibits 26-31 to Pl. Dep. represent all of the text messages and emails
   that Plaintiff contends are evidence of Zipp’s retaliatory intent); Id. at 143, 146 (nothing that Plaintiff told Zipp it
   was okay to check in with her about work issues if someone needed assistance); Id. at 146-47 (noting that in Ex. 29
   Zipp was asking if Plaintiff could support a software release in September); Id. at 148-49 (noting that Zipp’s
   questions in Ex. 30 were fair questions); Id. at 149-50 (noting that Plaintiff had no evidence that Zipp spoke to one of
   Plaintiff’s coworkers about emailing her). This evidence is at most stray remarks unrelated to the challenged
   employment decision, and it falls well short of raising an inference of retaliation. See Alexander, 107 F. Supp. 3d at
   330 (“[I]solated and stray remarks, without more, are insufficient to raise an inference of retaliation.”); Muhleisen v.
   Wear Me Apparel LLC, 644 F. Supp. 2d 375, 388 (S.D.N.Y. 2009) (“little more than “stray remarks” that are
   insufficient to sustain a reasonable inference that defendant was motivated by [retaliation]”).

                                                             10
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 11 of 21 PageID #: 1399



   Goldstein, LLP, 862 F. Supp. 2d 311, 321 (S.D.N.Y. 2012) (“Upon review of the record as a whole,

   the Court is persuaded that Kim has not raised a genuine issue of material fact regarding GWFG's

   motives for dismissing her [because] [s]he returned from her 2009 Leave and was reinstated in the

   same position with the same title, responsibilities and pay.”). Moreover, Plaintiff admits that

   throughout that same time frame, Zipp provided her favorable performance reviews that Plaintiff

   believed to be fair. (UF 63; Pl. Dep. at 65-69.) In addition, after the decision had been made to

   layoff Plaintiff, Zipp attempted to find her another position in the company. (UF 69.)

           In sum, there is a complete lack of record evidence demonstrating a retaliatory animus

   directed against Plaintiff.

               b. The Temporal Proximity between Plaintiff’s Return from Leave and Her
                   Separation Is Too Remote to Establish an Inference of Retaliatory Intent.

           Because there is no direct evidence of a retaliatory animus against Plaintiff, she must direct

   the Court to circumstantial evidence to support the fourth prima facie element of an inference of

   retaliatory intent. The Second Circuit has held that a plaintiff can establish an indirect “causal

   inference” by way of “‘very close’ temporal proximity” between the taking of FMLA leave and an

   adverse employment action. Donnelly, 691 F.3d at 152. Courts “frequently find a period of a few

   weeks sufficient to allow a jury to infer a causal connection between the protected act and the

   adverse employment action.” Fernandez v. Woodhull Med. and Mental Health Ctr., No. 14-CV-

   4191, 2017 WL 3432037, at *8 (E.D.N.Y. Aug. 8, 2017) (Brodie, J.). See Kwan v. Andalex Grp.

   LLC, 737 F.3d 834, 835 (2d Cir. 2013) (“The three-week period from [the plaintiff’s] complaint to

   her termination is sufficiently short to make a prima facie showing of causation indirectly through

   temporal proximity.”); Feingold v. New York, 366 F.3d 138, 156 (2d Cir. 2004) (ruling that an issue

   of fact existed as to retaliation causation where supervisors recommended terminating the plaintiff

   two weeks after his complaint); Treglia v. Town of Manlius, 313 F.3d 713, 721 (2d


                                                    11
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 12 of 21 PageID #: 1400




   Cir. 2002) (“The temporal proximity between [plaintiff’s] protected activity in February 1998 and
   the allegedly adverse employment actions in March 1998 is sufficient to establish the required
   causal link.”).

           Conversely, courts have “consistently held that the passage of two to three months between

   the protected activity and the adverse employment action does not allow for an inference of

   causation.” Murray v. Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 275 (S.D.N.Y. 2007).

   See also Kim v. Goldberg, Weprin, Finkel Goldstein, LLP, 862 F. Supp. 2d 311, 321 (S.D.N.Y.

   2012) (“Kim's termination occurred too long after her return from the 2009 Leave—four months—

   to suggest that her termination was the result of that leave and she pleads no other facts that could

   lead to the conclusion that it is more likely than not that GWFG's decision to terminate her was

   pretext for discrimination.”); Ruhling v. Tribune Co., No. 04-Civ-2430, 2007 WL 28283, at *23

   (E.D.N.Y. Jan. 3, 2007) (Lindsay, J.). Courts generally do not extend a causal relationship to these

   longer timespans because they are “simply too attenuated to establish that the alleged adverse

   employment actions were the product of a retaliatory motive.” Brown v. City of New York, 622 F.

   App'x 19, 20 (2d Cir. 2015) (summary order) (time lapses of “two months to several years”); Choi

   v. Ferrellgas, Inc., No. 217CV3518ADSSIL, 2020 WL 122976, at *8 (E.D.N.Y. Jan. 10, 2020)

   (Spatt, J.).

           Here, Plaintiff returned from her last period of FMLA leave on September 21, 2016 and

   was laid off on January 20, 2017. As a result, Plaintiff’s layoff nearly four (4) months after her

   leave return date is too remote to establish causation based on temporal proximity alone. See

   Barletta v. Life Quality Motor Sales, Inc., No. 13-CV-2480, 2016 WL 4742276, at *5 (E.D.N.Y.

   Sept. 12, 2016) (Irizarry, J.) (determining that a four month gap between FMLA leave and

   termination was insufficient to give rise to inference of retaliation).



                                                     12
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 13 of 21 PageID #: 1401




                c. There Is No Other Circumstantial Evidence of Disparate Treatment.

            Given that temporal proximity will not save Plaintiff’s claim from summary dismissal,

   Plaintiff may also attempt to point to purported evidence of disparate treatment. However, there is

   no record evidence that tends to support this conclusion. On the contrary, the record establishes that

   on January 12, 2017, Zipp’s manager informed him that the business needed to reduce the

   headcount of his group by two employees and identified Plaintiff and PERN 545240 as the

   individuals to be laid off. (UF 54.) Upon his manager’s request for his input into the selections,

   Zipp responded that he wanted to remove both individuals from consideration as Plaintiff was

   involved in a project with nine months of anticipated work, and PERN 545240 was one of two

   individuals responsible for ITMS tables management that covered hundreds of different tables. (UF

   55.) While Zipp considered Plaintiff to be a solid performer, he also considered everyone else in his

   group to be top performers given that they were last few remaining legacy AT&T employees. (UF

   57.) This fact is evidenced by the following performance reviews:4

                                         Monaco               PERN 545455 PERN 544973 PERN 545240
       2015 Performance Appraisal        Meets all and        Exceeds      all Exceeds      all Meets All and
                                         exceeds some         expectations     expectations     Exceeds Some
                                         expectations                                           expectations
       2016 Performance Appraisal        Exceeds      all     Exceeds      all Exceeds      all Exceeds      all
                                         expectations         expectations     expectations     expectations

            However, because Plaintiff’s work could be divided among remaining employees, she was

   selected to be released in connection with the January 2017 reduction-in-force.5 (Id.) It is disputed




   4        PERN 545455 is one of Monaco’s former peers, but he did not report to Zipp and thus was not provided
   with a performance evaluation by Zipp and not in the same pool of candidates as Plaintiff for Zipp’s consideration
   for the January 2017 reductions. (UF 63.) However, Plaintiff identified him in her Complaint as “a lower
   performing, less qualified individual,” an allegation that is clearly unsupported by the evidence.
   5        Zipp explained that he decided to remove PERN 545240 from the reduction list and replace her with PERN
   545043. Zipp identified PERN 545043 for selection because Zipp was familiar with his duties and responsibilities as
   Zipp personally trained PERN 545043 to perform his role and, moving forward, Zipp would be able to take over those
   responsibilities himself. (UF 56). PERN 545043 has not taken FMLA leave while employed by CSC. (UF 68.)

                                                           13
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 14 of 21 PageID #: 1402




   that Plaintiff’s layoff was a direct result of the need to reduce costs on the Account and that her
   duties were thereafter assigned to other employees who reported to Zipp. (UF 60-61.)

          With regard to the other individual identified by Zipp’s manager for release, Zipp

   explained that he decided to remove PERN 545240 from the reduction list and replace her with

   PERN 545043 because no one else possessed the knowledge that PERN 545240 had with ITMS

   tables and the ITMS tables management group required a minimum of two employees. (UF 55,

   56.) Zipp identified PERN 545043 for selection because Zipp was familiar with his duties and

   responsibilities as Zipp personally trained PERN 545043 to perform his role and, moving

   forward, Zipp would be able to take over those responsibilities himself. (UF 56). PERN 545043

   has not taken FMLA leave while employed by CSC. (UF 68.) Further, Plaintiff admits that her

   peers, whom she claims should have been laid off instead of her, did not perform the same role

   that she performed. (UF 64.) In addition, Zipp retained another employee who, like Plaintiff,

   exercised his right to FMLA leave approximately one year before the January 2017 workforce

   reduction. (UF 68.)

          Given that Plaintiff was selected for layoff along with one of her peers who had never

   exercised his rights under the FMLA and the fact that Zipp retained an employee who had

   exercised his FMLA rights in the preceding year, Plaintiff cannot establish disparate treatment

   based on her use of FMLA leave. In the face of this evidentiary void, Plaintiff’s only “proof” of

   retaliation is her speculative belief that Zipp selected her for layoff due to her taking FMLA

   leave. Indeed, Plaintiff admitted as much in her deposition:

        Q. Your conclusion that you were terminated in '17 because of taking FMLA leave is
         based solely on your opinion, correct?
      A. Yes.




                                                   14
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 15 of 21 PageID #: 1403



   (Pl. Dep. at 122.) In any event, Plaintiff's subjective opinion is no substitute for competent,

   admissible evidence when evaluating whether she has established a prima face case of

   retaliation. See Smalls v. Allstate Ins. Co., 396 F. Supp. 2d 364, 371-72 (S.D.N.Y. 2005) (“[A]

   Plaintiff's speculations, generalities, and gut feelings, however genuine, when they are not

   supported by specific facts, do not allow for an inference of discrimination to be drawn.”)

   (citation omitted).

           Even if Plaintiff had offered some evidence to support an inference of retaliation, as the

   Southern District of New York held in Alexander v. BOE, the fact that she “return[ed] to work

   after her leave counters any inference of discrimination Plaintiff seeks to establish.” 107 F. Supp.

   3d 323, 330 (S.D.N.Y. 2015), aff'd sub nom. Alexander v. The Bd. of Educ. of City of New York,

   648 F. App'x 118 (2d Cir. 2016). In Alexander, a school nurse applied for and received

   intermittent FMLA leave for the purpose of escorting her daughter to physical therapy sessions.

   Id. at 326. But, when her daughter refused to attend those sessions, the plaintiff did not advise her

   employer that “the purpose for which the leave had been approved no longer existed” and instead

   took classes at a local college while on leave. Id. After the plaintiff returned to work and applied

   for tuition reimbursement, her manager initiated an investigation into the circumstances

   surrounding her leave. Id. at 326-27. The employer's investigation confirmed that the plaintiff had

   used her FMLA leave time for an improper purpose, and her employment was subsequently

   terminated on that basis. Id. at 327. Plaintiff filed a lawsuit alleging that her discharge was in

   retaliation for taking FMLA leave. Id. at 329.

           The court granted the employer's motion for summary judgment (and the Second Circuit

   affirmed), finding that the plaintiff failed to raise an inference of retaliation. Id. at 332. First, the

   Court rejected the plaintiff's attempt to establish a causal nexus through the temporal proximity



                                                     15
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 16 of 21 PageID #: 1404




   between her return from FMLA leave and the termination of her employment, recognizing that

   “the passage of more than two months has been viewed as beyond the ‘any retaliatory nexus.’”

   Id. The court next found that stray remarks of the plaintiff's manager concerning her leave and

   “physical display of displeasure . . . when Plaintiff requested the leave” were insufficient to

   establish an inference of retaliation. Id. at 330. The Court further noted that while the plaintiff

   may have deemed such conduct as evincing discriminatory animus, the employer's comments

   “that [p]laintiff needed to return quickly from maternity leave could also be construed as

   affirming her importance to [her employer].” Id. Finally, the Court concluded that any evidence

   the plaintiff might have offered to establish retaliatory intent would have been discounted

   because “[r]einstating Plaintiff to her nursing post upon her return gives rise to an inference that

   Plaintiff's superior's alleged displeasure was not the catalyst for [her] termination.” Id.

          The same is true here. The undisputed record evidence clearly demonstrates that Plaintiff

   successfully applied for and received FMLA leave on four separate occasions while under Zipp.

   Upon her return from each period of leave, Plaintiff was fully reinstated to her position and

   continued to work under Zipp until CSC made the legitimate business decision to initiate a

   headcount reduction that affected Zipp’s group. Zipp explained that he would have rather kept

   Plaintiff on the Account than separate her employment but that she was ultimately selected as she

   was one of the lowest ranked employee in his group and her work was more easily divided among

   the remaining employees. Because the record is devoid of any evidence even remotely suggesting

   that Plaintiff was treated differently than anyone else who did not exercise their rights under the

   FMLA, Plaintiff cannot establish an inference of retaliation and her claim must be dismissed.




                                                     16
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 17 of 21 PageID #: 1405




          2. CSC Had a Legitimate, Non-retaliatory Reason for Terminating Plaintiff’s
             Employment.

          An employer's evidence demonstrating that an employee was terminated through a

   “business-justified, company-wide reduction in its work force,” in response to changing business

   conditions and with reliance on “non-discriminatory guidelines in selecting the employees to be

   fired,” effectively rebuts a prima facie case of employment discrimination. Gaydos v. Sikorsky

   Aircraft, Inc., No. 14-CV-636 (VAB), 2016 WL 4545520, at *13 (D. Conn. Aug. 31, 2016)

   (quoting Viola v. Philips Medical Systems of North Am., 42 F.3d 712, 717 (2d Cir. 1994) (finding

   defendant's evidence of company-wide reduction in force sufficient to rebut plaintiff's prima

   facie case in age discrimination case)). See also Thomsen v. Stantec, Inc., 483 F. App'x 620, 623–

   24 (2d Cir. May 23, 2012) (recognizing a company's downsizing of staff “due to the 2008

   economic downturn” as one of the legitimate and non-discriminatory explanations for an

   employee's termination); Museau v. Heart Share Human Servs. of New York, No. 12-CV-1851

   DLI MDG, 2014 WL 1277006, at *8 (E.D.N.Y. Mar. 27, 2014) (Irizarry, J.).

          Here, Plaintiff does not dispute that CSC initiated regular reductions in force in an effort

   to meet cost-cutting obligations on the Account. (Pl. Dep. 70-71, 110-12.) These cost-cutting

   workforce reductions have been an ongoing measure for CSC since it took over the Account in

   2000. (UF 5-6, 8-9, 21, 24-32, 54, 65-67.) Thus, CSC has met its burden to produce a legitimate,

   non-retaliatory reason for Plaintiff’s separation.

          3. Plaintiff Cannot Show that CSC’s Proffered Explanation Is Pretextual.

          Even if Plaintiff could establish a prima facie case of FMLA retaliation, which she cannot,

   her claim must still be dismissed because she cannot offer any evidence to rebut the legitimate,

   non-retaliatory reason for the termination of her employment. To rebut the legitimate reasons for

   her discharge, Plaintiff must either (1) adduce “evidence to a show that the proffered explanation


                                                    17
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 18 of 21 PageID #: 1406



   was pretextual,” or (2) “identify inconsistencies or implausibilities in that proffered reason.”

   Alexander, 648 F. App'x at 122 (citation omitted); Salahuddin v. Goord, 467 F.3d 263, 273 (2d

   Cir. 2006)). Plaintiff cannot meet either requirement.

          As discussed supra, the evidence demonstrates that Plaintiff's requests for FMLA leave in

   2014, 2015, and 2016 were granted without incident, and Plaintiff was restored to her position

   following those periods of leave. (UF Nos. 34, 38, 44, 46, 49-50, 53.) These facts alone support

   that CSC’s reason for selecting Plaintiff was based on legitimate business reasons. See, e.g.,

   McGuiness v. E. W. Indus., 857 F. Supp. 2d 259, 265 (E.D.N.Y. 2012) (Wexler, J.) (“[T]he

   evidence shows that Plaintiff's requests for FMLA leave ... were granted without incident [and]

   Plaintiff was restored to his position following those periods of leave ... When considering this

   evidence, along with Plaintiff's employment record and the downturn in business attested to by

   Defendant, the court holds that Plaintiff cannot show pretext”). Moreover, the record is bereft of

   any evidence that CSC selected Plaintiff for layoff because she took FMLA leave.

          On the contrary, Zipp’s manager initially identified Plaintiff for layoff. Critically, after

   unsuccessfully petitioning to keep Plaintiff’s role intact, Zipp determined that Plaintiff’s release

   would have the least impact on the Account because her work was capable of being divided

   among remaining members of his group. (UF 55-57.) In addition, Plaintiff was not replaced by a

   lower performer as the individuals who assumed the bulk of Monaco’s former duties had higher

   performance reviews than she did. (UF 63.) Zipp then personally attempted to find an alternate

   position for Plaintiff within the company. (UF 69.) As such, there are simply no facts which

   establish, by preponderance of the evidence, that CSC’s reason for her release is false. As a

   result, Plaintiff cannot meet her evidentiary burden to establish pretext, and her claim must be

   summarily dismissed with prejudice.



                                                   18
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 19 of 21 PageID #: 1407




       D. Plaintiff Failed to Mitigate Her Alleged Damages.

           Finally, Defendants assert that Plaintiff failed to mitigate her alleged damages following

   her separation from CSC as she undertook no reasonable efforts to find comparable employment.

   Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 53 (2d Cir. 1998). Although “[t]ypically, the

   employer has the burden to demonstrate [(1)] that suitable work existed in the marketplace and

   [(2)] that its former employee made no reasonable effort to find it[,]” “[a]n employer ... is

   released from the duty to establish the availability of comparable employment if it can prove that

   the employee made no reasonable efforts to seek such employment.” Id. at 54. See also Broadnax

   v. City of New Haven, 415 F.3d 265, 268 (2d Cir. 2005) (accord); Dominic v. Consolidated

   Edison Co. of New York, Inc., 822 F.2d 1249, 1258 (2d Cir.1987) (“Had [the defendant] proved

   that [the plaintiff] failed to mitigate damages ... [the plaintiff's] back-pay award would have been

   cut off or reduced at the time of his failure to mitigate ...”).

           Here, it is clear from Plaintiff’s deposition testimony that she undertook no reasonable

   efforts to find comparable employment. In fact, Plaintiff applied for only six (6) positions in the

   three-year period following her layoff from CSC: two positions at AT&T, one position with Major

   League Baseball, two data tech jobs, and a treasury role with a park in the Catskills. (UF 70.)

   Further, although Plaintiff was offered a job at the park in the Catskills, she rejected the offer and

   has not worked for any other employer since her layoff in 2017. (UF 71.) Indeed, all of Plaintiff’s

   efforts to find employment arose in 2017; she did not apply for a single position in 2018 or 2019.

   (UF 72.) In sum, Plaintiff has failed to make any substantive effort to mitigate her alleged damages.

           Accordingly, while Defendants deny any liability for Plaintiff’s claims, in the event

   liability is established against Defendants, Plaintiff’s back-pay award should be cut off or

   reduced dating back to the time of her failure to mitigate.



                                                      19
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 20 of 21 PageID #: 1408




                                             Conclusion

          In conclusion, Plaintiff cannot proceed on a claim of FMLA retaliation against DXC as

   she was admittedly never employed by that entity. As to CSC, Plaintiff lacks sufficient evidence

   to show that the circumstances surrounding her separation from CSC give rise to an inference of

   retaliation for taking FMLA leave because she lacks a direct showing of retaliatory animus; she

   cannot show a temporal proximity between a protected activity and an adverse employment

   action; she does not show sufficient evidence of disparate treatment; and she lacks sufficient

   evidence of any other circumstance that could give rise to an inference of retaliatory intent. On

   the contrary, Plaintiff can only direct the Court to her own sheer speculation in support of her

   claim that her layoff had any connection to her FMLA leave. Thus, Plaintiff cannot establish a

   prima facie case of FMLA retaliation. Further, Plaintiff cannot establish that CSC’s legitimate,

   non-retaliatory reason for her separation was pretext for retaliation. Last, Defendants have

   established that Plaintiff failed to mitigate her alleged damages. Accordingly, her claims against

   Defendants must be dismissed.

          WHEREFORE, Defendants respectfully request that the Court dismiss Plaintiff’s claim

   with prejudice.


                                                Respectfully submitted,

                                                /s/ Joseph R. Ward III
                                                JOSEPH R. WARD III
                                                THE KULLMAN FIRM
                                                9800 Mount Pyramid Court, Suite 400
                                                Englewood, Colorado 80112
                                                Phone: 720-447-6682
                                                Fax: 504-596-4114
                                                E-mail: jrw@kullmanlaw.com

                                                SAMUEL ZURIK III
                                                JESSICA MARRERO


                                                  20
Case 1:18-cv-00372-RPK-RML Document 47-1 Filed 03/22/21 Page 21 of 21 PageID #: 1409




                                                The Kullman Firm
                                                1100 Poydras Street, Suite 1600
                                                New Orleans, LA 70163
                                                Phone: (504) 524-4162
                                                Fax: (504) 596-4114
                                                E-mail: sz@kullmanlaw.com
                                                E-mail: jlm@kullmanlaw.com

                                                Counsel for Defendants




                                   CERTIFICATE OF SERVICE

           I certify that on March 22, 2021, I filed a copy of the foregoing using the Court’s CM/ECF

   system which will automatically serve a copy on Plaintiff’s counsel of record.


                                                /s/ Joseph R. Ward III
                                                Counsel for Defendants




                                                   21
